DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
 
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the RCE filed on 12/07/2020.
Claims 1, and 20 have been amended.
Claim 17 has been cancelled.
Claims 1-16, and 18-30 are currently pending and have been examined.
The previous objection and 112 rejection to claim 17 are hereby withdrawn due to the cancellation of claim 17.

Information Disclosure Statement
The information disclosure Statement(s) filed 12/10/2020 and 04/13/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 with respect to the 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments filed on 12/07/2020 with regards to the 101 rejection have been fully considered but they are not persuasive.
Applicant argues #1:
Step 2A 
Even if the claims are directed to an abstract idea (which Applicants do not admit) the claims each impose different meaningful limits. Independent claims 1 and 20 recite steps of, inter alia, i) identifying at least two preferred transaction payment funding source accounts, ii) generating at least one authorized transaction payment data set base, in part, on the identified preferred sources, and iii) modifying at least one transaction payment funding source after the completion of a transaction with an alternative source in response to receiving a funding modification request data set. The claims also recite steps of receiving transaction data, generating an authorized transaction data set, routing the authorized transaction data set for payment and receiving confirmation that the transaction is completed. As such, the claims recite a closed loop of an electronic transaction together with additional subject matter that is an improvement upon the field of electronic payment technology. Thus, a closed loop is presented in the independent claims that amounts to a complete practical application.
It is noted that the focus of the independent claims are directed to technical steps performed at a device, and in the order of the sequence as claimed. As such, any alleged judicial exception directed in the claims has been integrated into a full practical application, which according to the Revised Guidance should end the analysis in favor of patentability.
Applicant further submits that the generation of the transaction authorization requests as claimed are limited and do not preclude other types of token generation or use. Thus, the current claims cannot be seen as monopolizing tokenization generally. While preemption may not be a standalone test, Applicant respectfully submits that it is a strong indication that the claims are directed to a specific use (i.e., a practical application).

Examiners response:
Examiner respectfully disagrees, the Examiner fails to see how the steps represent a “closed loop” and further notes the specification is silent on a “closed loop”, further the steps of i) identifying at least two preferred transaction payment funding source accounts, ii) generating at least one authorized transaction payment data set base, in part, on the identified preferred sources, and iii) modifying at least one transaction payment funding source after the completion of a transaction with an alternative source in response to receiving a funding modification request data set and also recite steps of receiving transaction data, generating an authorized transaction data set, routing the authorized transaction data set for payment and receiving confirmation that the transaction is completed, are all steps that fall 
With regards to regards to applicants arguments that the steps are a practical application because they are performed at a device, Examiner respectfully disagrees, this is merely applying the abstract idea with generic computer components, in Alice, the Supreme Court held that "merely requiring generic computer implementation fails to transform [an] abstract idea into a patent-eligible invention." 134 S.Ct. at 2352. Furthermore, in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354-55 (Fed.Cir. 2014), the Courts stated that Alice "made clear that a claim directed to an abstract idea does not move into § 101 eligibility territory by merely requiring generic computer implementation" (internal quotation marks omitted).
With regards to Applicant’s arguments that that the generation of the transaction authorization requests as claimed are limited and do not preclude other types of token generation or use and thus, the current claims cannot be seen as monopolizing tokenization generally. The Examiner finds this argument moot, as the claims are not direct towards token generation, and the Examiner did allege they were.
	
	
	
Applicant argues #2:
Step 2B 
Notwithstanding the above, should the Examiner disagree and establish that the claims are not integrated into a practical application as outlined in Prong Two, the Applicant submits that the claims provide substantially more than the judicial exception. 
One advantage to the present claims is that authorized transaction data sets are generated in part, using identified preferred payment accounts that are not default accounts. Moreover, even after a transaction is completed, the present claims allow for payment accounts to be modified after a payment is made based on a received set of completed transactions. Therefore, the claims include substantially more than the abstract concept as it provides an improvement in the technical field of electronic payments technology. 
It is respectfully submitted that the claims of the present application are not directed to an abstract concept, or at least should be considered as integrating the abstract concept into a practical application (2A), or including additional elements that amount to substantially more 
Reconsideration and withdrawal of all rejections under 35 USC 101 are respectfully requested.  

Examiners response:
Examiner respectfully disagrees, when analyzed under step 2B, the claims are directed towards using generic computer components to perform functions that do not amount to significantly more.  The courts have shown the steps above to be well-understood routine and conventional activities as evident by MPEP 2106.05 (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts", and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);  as are the claims in the instant application which are sending and receiving information pertaining to using the customers preferences to change the payment account used for a transaction after the transaction has been completed.
For the reasons above, the 101 rejection is hereby maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, the analysis is provided below.
The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a system, and method. The claims, however, fail step 2 of the analysis because the 
A method of processing data representing a transaction payment request, the method comprising: 
receiving a transaction request data set, the transaction request data set comprising data representing at least:
a transaction identifier identifying a transaction to be satisfied by payment from two or more of a plurality of payment accounts according to a preference; 
a transaction amount; and
at least one payment account preference identifier associated with an authorized user, the at least one payment account preference identifier identifying a payment account that is different from a default payment account associated with the authorized user;
using the at least one payment account preference identifier, identifying from a plurality of payment accounts associated with the at least one payment account preference identifier, at least two preferred transaction payment funding source accounts associated with funds to be applied toward satisfaction of the transaction amount, wherein at least one of said two preferred transaction payment funding source accounts is different from a default payment funding source account associated with the authorized user;
generating at least one authorized transaction payment data set, each transaction data payment set comprising data representing at least:
the same or another transaction identifier associated with the transaction; 
at least two identified preferred transaction payment funding source references; and
 a payment amount to be applied toward the transaction from one or more accounts associated with the at least two transaction payment funding source references; and 
routing the at least one transaction payment data set to at least one transaction payment processor;
receiving a confirmation message that the transaction is complete;
routing a set of one or more completed transactions, each completed transaction including transaction payment preference suggestion data set comprising data representing a notification of at least one benefit associated with association of at least one of the transaction payment preference suggestion funding source accounts with the payment account preference identifier;
receiving, from the authorized user, a funding modification request data set, the funding modification request data set comprising data representing at least:
the transaction identifier; and
at least one alternative transaction payment funding source identifier associated with an account to be used in place of at least one of the identified preferred transaction payment funding source accounts in satisfying the transaction; and
modifying at least one transaction payment funding source of the completed transaction with the at least one alternative transaction payment funding source in response to receiving the funding modification request data set.

Similarly, claim 20 recites:
generation by at least one authorized user one or more payment account preference criteria, 
receive one or more payment account preference criteria, the one or more payment account preference criteria identifying an initial payment account that is different from a default payment account associated with the at least one authorized user; 
using the one or more payment account preference criteria, generate a payment account preference criteria data set, the payment account preference criteria data set comprising data configured for use by one or more financial account administrators in identifying one or more of a plurality of accounts associated with the same or another authorized user of the controller as preferred transaction fund source accounts to be applied in satisfaction of one or more future payment transactions, the payment account preference criteria data set including an initial preferred transaction fund source account that is different from a default payment funding source account associated with the authorized user; and  
route the payment account preference criteria data set to at least the same or another financial account administrator; 
receive a confirmation message that a transaction associated with the payment account preference criteria data set is complete; 
route, a set of one or more completed transactions, each completed transaction including data representing a notification of at least one benefit associated with at least one of the plurality of accounts;
receive a funding modification request data set, the funding modification request data set comprising data representing at least: 
a transaction identifier associated with at least one of the completed transactions; and 
at least one alternative transaction payment funding source identifier associated with an account to be used in place of at least one transaction fund source account of the payment account preference criteria data set in satisfying the at least one of the completed transactions; and 
modify at least one transaction fund source of the at least one of the completed transactions with the at least one alternative transaction payment funding source in response to receiving the funding modification request data set.



The steps of receiving transaction data, using a payment account preference identifier to identify which account should be used to complete a transaction, generate authorized transaction payment data and routing the authorized transaction payment data to a financial account administrator, receiving confirmation that the transaction is complete, sending a set of completed transactions with  information related to suggested payment accounts to use and modifying the funding accounts for the transaction based on the user’s request as recites in claim 1, and additionally receiving payment account preference criteria to generate a payment account preference criteria data set which is routed to a  at least one processor of a financial account administrator system coupled to a data communications network,  a transaction controller, a processor, a transaction request processor, a transaction payment processor, one or more input and output devices comprising at least one display screen (associated with a virtual wallet application or merchant transaction application), stored, machine-readable data representing instructions, and a financial account administrator system, and a trusted platform nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a transaction controller, a processor, a processor of a financial account administrator system coupled to a data communications network, a transaction request processor, a transaction payment processor, one or more input and output devices comprising at least one display screen (associated with a virtual wallet application or merchant transaction application), stored, machine-readable data representing instructions, and a financial account administrator system, and a trusted platform.  The transaction controller, processor, processor of a financial account administrator system coupled to a data communications network, transaction request processor, transaction payment processor, one or more input and output devices comprising at least one display screen (associated with a virtual wallet application or merchant transaction application), stored, machine-readable data representing instructions, and financial account administrator system, and a trusted platform are recited at a high level of generality such that it amounts to no more than mere  transaction controller, processor, processor of a financial account administrator system coupled to a data communications network, transaction request processor, transaction payment processor, one or more input and output devices comprising at least one display screen (associated with a virtual wallet application or merchant transaction application), stored, machine-readable data representing instructions, and financial account administrator system, and a trusted platform is other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using of a transaction controller, processor, processor of a financial account administrator system coupled to a data communications network, transaction request processor, transaction payment processor, one or more input and output devices comprising at least one display screen (associated with a virtual wallet application or merchant transaction application), stored, machine-readable data representing instructions, and financial account administrator system, and a trusted platform to perform the steps of receiving transaction data, using a payment account preference identifier to identify which account should be used to complete a transaction, generate authorized transaction payment data and routing the authorized transaction payment data to a financial account administrator, receiving confirmation that the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts", and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);  akin to the claims in the instant application which are using the customers preferences to change the payment account used for a transaction after the transaction has been completed.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-4, 15-18, 23-30 further define the abstract idea and environment in which the abstract idea is being implemented.  Claims 5-14, 19, 21-22 further define the abstract idea and fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9-14, 19-25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Borovsky, et al. (US Patent 9836739 B1), “Borovsky” in view of Calman (US Patent Application Publication 20140081838), “Calman” in view of Lafeer, et al. (US Patent Application Publication 20150332246), “Lafeer”.
As per claim 1, Borovsky discloses: 
A method of processing data representing a transaction payment request, the method performed by at least one processor of a financial account administrator system coupled to a data communications network and the method comprising:  see Abstract
receiving, from a transaction request processor via the data communications network, a transaction request data set, the transaction request data set comprising data representing at least: see abstract: A consumer presents the proxy card to a merchant to make a payment, and the merchant swipes the proxy card and processes the payment by sending transaction information to a financial system.
a transaction identifier identifying a transaction to be satisfied by payment from two or more of a plurality of payment accounts according to a preference; see col. 3 line 48 – col 4 line 6, col. 27 lines 9-38, The consumer uses the proxy card to make a purchase at a merchant. The proxy card is swiped using a card reader coupled to a POS system, and the card reader obtains proxy card information from the proxy card. The POS system sends the proxy card information, along with the transaction information such as the amount of the transaction, the name of the merchant, and a listing of the items associated with the transaction to a remote computer system… Financial transaction platform 575 determines that sufficient funds can be obtained from the combination of the three payment accounts to cover the cost of the television purchase … At step 740, financial transaction platform 575 selects the second and third payment accounts to use for the financial transaction by applying the policy. The policy, in this example, being to use multiple payment accounts when funds/credit limit available in any single account are insufficient to pay for the financial transaction, and the credit limit/funds available from the multiple accounts associated with the proxy card are sufficient to pay for the financial transaction.
a transaction amount; and see col. 3 line 48 – col 4 line 6, The POS system sends the proxy card information, along with the transaction information such as the amount of the transaction, the name of the merchant, and a listing of the items associated with the transaction to a remote computer system…
generating at least one authorized transaction payment data set, each transaction data payment set comprising data representing at least: col. 4 lin3 7-15, The computer system sends the transaction information and information associated with the selected payment account to a financial system to obtain an authorization for the payment.
the same or another transaction identifier associated with the transaction; col. 4 lin3 7-15, The computer system sends the transaction information and information associated with the selected payment account to a financial system to obtain an authorization for the payment.
at least two identified preferred transaction payment funding source references; col. 4 lin3 7-15, col. 26 line 52 - col. 27 line 38 The computer system sends the transaction information and information associated with the selected payment account to a financial system to obtain an authorization for the payment… At step 740, financial transaction platform 575 selects the second and third payment accounts to use for the financial transaction by applying the policy. The policy, in this example, being to use multiple payment accounts when funds/credit limit available in any single account are insufficient to pay for the financial transaction, and the credit limit/funds available from the multiple accounts associated with the proxy card are sufficient to pay for the financial transaction. 
and a payment amount to be applied toward the transaction from one or more accounts associated with the at least two transaction payment funding source references; and  col. 4 lin3 7-15, col. 4 lines 24-36, col. 26 line 52 - col. 27 line 38 The computer system sends the transaction information and information associated with the selected payment account to a financial system to obtain an authorization for the payment… At step 740, financial transaction platform 575 selects additional payment accounts associated with the proxy card to use for the financial transaction by applying the policy…  Financial transaction platform 575 determines that sufficient funds can be obtained from the combination of the three payment accounts to cover the cost of the television purchase. Financial transaction platform 575 determines that the $100 of funds available from the first payment account, along with the $500 of funds available from the second payment account and the $400 of funds available from the third payment account, can be used to pay the $1,000 cost to purchase the television. In this example, an initial payment account of the three credit payment accounts can be selected during step 725. For example, the first payment account can be selected during step 725, and step 730 can include causing the $100 in funds from the first payment account to be obtained from an account associated with the first payment account… At step 740, financial transaction platform 575 selects the second and third payment accounts to use for the financial transaction by applying the policy. The policy, in this example, being to use multiple payment accounts when funds/credit limit available in any single account are insufficient to pay for the financial transaction, and the credit limit/funds available from the multiple accounts associated with the proxy card are sufficient to pay for the financial transaction. The policy can select additional payment accounts for other reasons as well. For example, to obtain rewards points from the multiple payment accounts, or to spend just enough with a first payment account to trigger a reward, such as adequate frequent flyer miles to obtain travel for a vacation, and selecting a second payment account to pay for the remainder of the financial transaction.
routing the at least one transaction payment data set to at least one transaction payment processor via the data communications network;  col. 4 lines 24-36 The computer system therefore sends a message to the consumer's smartphone indicating that the consumer can change the payment account used for the transaction. The consumer's smartphone displays information regarding the transaction, such as the name of the merchant, the amount of the transaction, and the name of the payment card that was initially selected. The smartphone further displays a message informing the consumer that he can change the payment account to be used for the payment and informs him of a time limit for making such a change. The smartphone additionally displays a list of other accounts associated with the proxy card that can be used for the payment (e.g., other accounts that are associated with the proxy card).
receiving a confirmation message that the transaction is complete; col. 6 lines 43-50, Computer system 170 sends the payment authorization results to POS system 158, or to financial system 160, which relays the results to POS system 158. At this point, assuming that the purchase transaction was authorized and the consumer accepted the purchase transaction, the purchase transaction is complete and the consumer is free to walk out of the store with the purchased items.
receiving, from the same or another transaction request processor associated with the authorized user, a funding modification request data set, the funding modification request data set comprising data representing at least: col. 19 line 45-col. 20 line 44, For example, the time limit can be a predefined amount of time or time period (e.g., “You have until 7:00 pm tonight to change the account used for this purchase” or “You have 60 minutes left to change the account used for this purchase”)… Step 660 includes receiving selection information indicating a selection of a second payment account. Step 660 can occur after step 645 or 655. After the consumer uses his computing device to select the payment account to use for the payment, the computing device can send selection information to computer system 170 and/or financial transaction platform 575, where the selection information indicates a selection of a first payment account to use for the payment.
 the transaction identifier; and col. 20 lines 19-44, At step 665 computer system 170 and/or financial transaction platform 575 causes funds to be transferred from the second payment account to an account associated with the payee. Computer system 170 and/or financial transaction platform 575 sends the transaction information and the second payment account information to financial system 160. This is done to cause the funds for the payment to come from the second payment account rather than the first payment account. Financial system 160 can authorize the payment using the second payment account, and can send a payment authorization to computer system 170 and/or financial transaction platform 575.
at least one alternative transaction payment funding source identifier associated with an account to be used in place of at least one of the identified preferred transaction payment funding source accounts in satisfying the transaction; and col. 19 line 45-col. 20 line 44, Computer system 170 and/or financial transaction platform 575 sends or causes to be sent the listing of payment accounts to the consumer's computing device… At step 665 computer system 170 and/or financial transaction platform 575 causes funds to be transferred from the second payment account to an account associated with the payee. Computer system 170 and/or financial transaction platform 575 sends the transaction information and the second payment account information to financial system 160. This is done to cause the funds for the payment to come from the second payment account rather than the first payment account. Financial system 160 can authorize the payment using the second payment account, and can send a payment authorization to computer system 170 and/or financial transaction platform 575.
modifying at least one transaction payment funding source of the completed transaction with the at least one alternative transaction payment funding source in response to receiving the funding modification request data set. col. 19 line 45-col. 20 line 44 For example, the time limit can be a predefined amount of time or time period (e.g., “You have until 7:00 pm tonight to change the account used for this purchase” or “You have 60 minutes left to change the account used for this purchase”)… Step 660 includes receiving selection information indicating a selection of a second payment account. …Step 660 includes receiving selection information indicating a selection of a second payment account. Step 660 can occur after step 645 or 655. After the consumer uses his computing device to select the payment account to use for the payment, the computing device can send selection information to computer system 170 and/or financial transaction platform 575, where the selection information indicates a selection of a first payment account to use for the payment.  At step 665 computer system 170 and/or financial transaction platform 575 causes funds to be transferred from the second payment account to an account associated with the payee.
Borovsky does not expressly disclose the following, Lafeer, however, discloses:
payment account preference identifier associated with an authorized user, the at least one payment account preference identifier identifying a payment account that is different from a default payment account associated with the authorized user;  [0053-0056], [0074] wherein the Examiner is interpreting the multi-card account number to be akin to the payment account preference identifier, as it would be used to lookup the account preferences of the user,  In an exemplary embodiment, multi-account card 410 may be associated with each financial service account such that, after identifying multi-account card 410, server 111 may configure and/or control any of financial service accounts… In one embodiment, server 131, which may be connected to a POS device, may receive information about a transaction. For example, server 131 may receive information that includes information identifying the transaction (e.g., purchase amount) and information identifying multi-account card 410 (e.g., a multi-card account number)... For example, user 101 may indicate that a credit card account should be used as a default account for each transaction. In these embodiments, client device 120 may indicate a default financial service account that will be used for the transaction if user 101 does not select another financial service account within a particular period of time.  In some embodiments, default accounts may be designated for certain kinds of transactions. For example, user 101 may establish preferences associated with a profile of user 101 that designate default accounts based on transaction type (e.g., designate a default account for types of transactions such as restaurant purchases, supermarket purchases, entertainment purchases, travel purchases, gas purchases, retail sales purchases, online purchases, etc.). User 101 may further or in the alternative designate default accounts based on when the purchase is made (e.g., use a default account associated with business expenses for purchases made during certain days and/or times).
using the at least one payment account preference identifier, identifying from a plurality of payment accounts associated with the at least one payment account preference identifier, at least two preferred transaction payment funding source accounts associated with funds to be applied toward satisfaction of the transaction amount, wherein at least one of said two preferred transaction payment funding source accounts is different from a default payment funding source account associated with the authorized user;  [0052-0056], [0074], [0086] wherein the Examiner is interpreting the multi-card account number to be akin to the payment account preference identifier, as it would be used to lookup the account preferences of the user,  In an exemplary embodiment, a customer (e.g., user 101) may use multi-account card 410 at a POS terminal to conduct a financial transaction using one or more of the financial service accounts associated with the multi-account card 410… In one embodiment, server 131, which may be connected to a POS device, may receive information about a transaction. For example, server 131 may receive information that includes information identifying the transaction (e.g., purchase amount) and information identifying multi-account card 410 (e.g., a multi-card account number)... For example, user 101 may indicate that a credit card account should be used as a default account for each transaction. In these embodiments, client device 120 may indicate a default financial service account that will be used for the transaction if user 101 does not select another financial service account within a particular period of time.  In some embodiments, default accounts may be designated for certain kinds of transactions. For example, user 101 may establish preferences associated with a profile of user 101 that designate default accounts based on transaction type (e.g., designate a default account for types of transactions such as restaurant purchases, supermarket purchases, entertainment purchases, travel purchases, gas purchases, retail sales purchases, online purchases, etc.). User 101 may further or in the alternative designate default accounts based on when the purchase is made (e.g., use a default account associated with business expenses for purchases made during certain days and/or times)… In some embodiments, financial service accounts 960 may only correspond to those financial service accounts for which the transaction was previously determined to be authorized and a pending transaction was generated. Interface 920 may list financial service accounts 960 and prompt user 101 to select a financial service account 960 to fund the selected transaction 940 (in this case “Transaction #1”).
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Borovsky with the ability to link multiple accounts to a multi-account card number and use account preferences to identify preferred accounts to complete a transaction different than a default account as taught by Lafeer, doing so give the user the ability to choose which should be used based on the different types of transactions [Lafeer, 0074].
Borovsky does not expressly disclose the following, Calman, however, discloses:
routing, to the transaction request processor, a set of one or more completed transactions, each completed transaction including transaction payment preference suggestion data set comprising data representing a notification of at least one benefit associated with association of at least one of the transaction payment preference suggestion funding source accounts with the payment account preference identifier; [0030], [0034], [0052-0053] At Event 310, an indication is received that a customer has completed a transaction with a merchant using a first payment type… At Event 420, in response to the receipt of the indication, a payment type change notification is generated and communicated to the customer. The notification is configured to offer the customer an opportunity to automatically change payment type for the completed transaction from the first payment type to one or more second payment types. In addition the notification may include the advantages associated with each second payment type… In still further embodiments of the invention, the change payment type notification 28 may be posted or otherwise accessible via a mobile or online banking application… In specific embodiments of the invention an optimal payment type may be determined based on (1) the merchant associated with the transaction, (2) the transaction amount, (3) the type of products and/or services included in the transaction or (4) any other attribute associated with the transaction. The optimal payment type may define optimal in terms of the best price or the transaction, warranty protection afforded the products or services in the transaction, the best interest rate, the best cash-back incentive, the best loyalty rewards points or reward or the like. In such embodiments of the invention, the customer may be notified of an option to change payment type to the optimal payment type and the notification may provide indications as to why the optimal payment type is optimal.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Borovsky with the ability to, after completing a transaction, display optimal payment options with the benefits associated with the different payments types that a customer can select to change their payment method as taught by Calman, doing so provides the customer with information related to the advantages and benefits of the different payment methods so that a customer can select the payment method based on the best benefit [Calman, 0030, 0053-0054]  

As per claim 5, Borovsky discloses:
wherein the at least two preferred transaction payment funding source references are associated with at least one of a currency-based debit account, a currency-based credit account, and a non-currency value account.  see Abstract, The proxy card is associated with multiple financial accounts, such as accounts associated with credit cards, debit cards, and pre-paid gift cards.

As per claim 6, Borovsky discloses:
wherein at least of the at least one currency-based debit account and the at least one currency-based credit account comprises a gift account. see Abstract, The proxy card is associated with multiple financial accounts, such as accounts associated with credit cards, debit cards, and pre-paid gift cards.

As per claim 7, Borovsky discloses:
wherein the at least one non-currency value account comprises at least one of a loyalty points account, a rewards points account, and a gift account. see Abstract, The proxy card is associated with multiple financial accounts, such as accounts associated with credit cards, debit cards, and pre-paid gift cards.

As per claim 9, Borovsky discloses:
wherein using the at least one payment account preference identifier to identify the at least two preferred transaction payment funding source accounts comprises applying at least one criteria established by the authorized user. see col. 23 lines 14-29, col. 27 lines 9-38 The customer customizes the policy by setting a first payment account as the top priority account to use, setting a second payment account as the second priority payment account to use, etc. In a second example, the customer installs an application on his mobile device, and uses the application to customize the policy. The customer uses the application to customize the policy by setting the first payment account as the top priority account, setting the second payment account as the second priority payment account to use, etc. In a third example, the customer sends a text message or email to customize the policy. The customer customizes the policy by sending a text message to a particular phone number or an email to a particular email address that indicates to set a first payment account as the top priority account, to set a second payment account as the second priority payment account, etc.

As per claim 10, Borovsky discloses:
wherein the at least one criteria comprises a ranking. col 23. lines 14-23 The customer customizes the policy by setting a first payment account as the top priority account to use, setting a second payment account as the second priority payment account to use, etc. In a second example, the customer installs an application on his mobile device, and uses the application to customize the policy. The customer uses the application to customize the policy by setting the first payment account as the top priority account, setting the second payment account as the second priority payment account to use, etc.

As per claim 11, Borovsky discloses:
wherein the criteria established by the authorized user is associated with at least one of an account balance, an interest rate, and a non-cash award. col. 23 lines 14-44, col. 27 lines 9-38, In some embodiments, the policy is customized for the customer, such as by financial transaction platform 575 or computer system 170. The customization of the policy can be based on input of the customer, such as preferences of the customer. For example: the customer may prefer to use a particular payment account at all times; the customer may prefer to use a payment account that is associated with an incentive program, such as a credit card associated with an American Airline's frequent flyer program; the customer may prefer to use pre-paid gift cards; the customer may prefer to use the account into which the customer's employer direct deposits the customer's paychecks, such as the customer's primary checking account; the customer may prefer to select the payment account to use for each transaction.

As per claim 12, Borovsky discloses:
wherein using the at least one account preference identifier to identify the at least two preferred transaction payment funding source accounts comprises applying one or more logical criteria established by the same or another financial account administrator. col. 23 lines 14-44, col. 27 lines 9-38, In some embodiments, the policy is customized for the customer, such as by financial transaction platform 575 or computer system 170. The customization of the policy can be based on input of the customer, such as preferences of the customer. For example: the customer may prefer to use a particular payment account at all times; the customer may prefer to use a payment account that is associated with an incentive program, such as a credit card associated with an American Airline's frequent flyer program; the customer may prefer to use pre-paid gift cards; the customer may prefer to use the account into which the customer's employer direct deposits the customer's paychecks, such as the customer's primary checking account; the customer may prefer to select the payment account to use for each transaction… The customer customizes the policy by setting a first payment account as the top priority account to use, setting a second payment account as the second priority payment account to use, etc. In a second example, the customer installs an application on his mobile device, and uses the application to customize the policy. The customer uses the application to customize the policy by setting the first payment account as the top priority account, setting the second payment account as the second priority payment account to use, etc. In a third example, the customer sends a text message or email to customize the policy. The customer customizes the policy by sending a text message to a particular phone number or an email to a particular email address that indicates to set a first payment account as the top priority account, to set a second payment account as the second priority payment account, etc.

As per claim 13, Borovsky discloses:
wherein using the at least one account preference identifier to identify the at least two preferred transaction payment funding source accounts comprises applying one or more logical criteria established by the authorized user.  col. 23 lines 14-44, col. 27 lines 9-38, In some embodiments, the policy is customized for the customer, such as by financial transaction platform 575 or computer system 170. The customization of the policy can be based on input of the customer, such as preferences of the customer. For example: the customer may prefer to use a particular payment account at all times; the customer may prefer to use a payment account that is associated with an incentive program, such as a credit card associated with an American Airline's frequent flyer program; the customer may prefer to use pre-paid gift cards; the customer may prefer to use the account into which the customer's employer direct deposits the customer's paychecks, such as the customer's primary checking account; the customer may prefer to select the payment account to use for each transaction… The customer customizes the policy by setting a first payment account as the top priority account to use, setting a second payment account as the second priority payment account to use, etc. In a second example, the customer installs an application on his mobile device, and uses the application to customize the policy. The customer uses the application to customize the policy by setting the first payment account as the top priority account, setting the second payment account as the second priority payment account to use, etc. In a third example, the customer sends a text message or email to customize the policy. The customer customizes the policy by sending a text message to a particular phone number or an email to a particular email address that indicates to set a first payment account as the top priority account, to set a second payment account as the second priority payment account, etc.

As per claim 14, Borovsky however discloses:
wherein the one or more criteria comprise at least one of an account balance criteria, an interest rate criteria, or a non-cash award criteria. col. 23 lines 14-44, col. 27 lines 9-38, In some embodiments, the policy is customized for the customer, such as by financial transaction platform 575 or computer system 170. The customization of the policy can be based on input of the customer, such as preferences of the customer. For example: the customer may prefer to use a particular payment account at all times; the customer may prefer to use a payment account that is associated with an incentive program, such as a credit card associated with an American Airline's frequent flyer program; the customer may prefer to use pre-paid gift cards; the customer may prefer to use the account into which the customer's employer direct deposits the customer's paychecks, such as the customer's primary checking account; the customer may prefer to select the payment account to use for each transaction.

As per claim 19, Borovsky discloses:
wherein the at least one benefit comprises at least one of application of a discount, an interest rate, a new credit facility, and a non-currency value to satisfaction of the transaction. col. 24 lines 49-55, In some embodiments, the policy can be based on an incentive program associated with the payment account. The policy can select a payment account based on, for example, obtaining points for a frequent flyer program.

As per claim 20, Borovsky discloses:
A transaction controller comprising: see fig. 8A, mobile device
at least one processor; see fig. 9, 910 processors
one or more input and output devices comprising at least one display screen; see figs. 8, and 9, input/output 913
a data communication system; and 
stored, machine-readable data representing instructions configured to cause the at least one processor to: col. 28 lines 5-10, Memory 911 may store data and instructions that configure the processor(s) 910 to execute operations in accordance with the techniques described above.
in response to one or more signals generated by the one or more input devices, display on the at least one display screen a graphical user interface adapted to facilitate generation by at least one authorized user of the controller of input representing one or more payment account preference criteria, see fig. 8, col. 23 lines 14-23 The customer customizes the policy by setting a first payment account as the top priority account to use, setting a second payment account as the second priority payment account to use, etc. In a second example, the customer installs an application on his mobile device, and uses the application to customize the policy. The customer uses the application to customize the policy by setting the first payment account as the top priority account, setting the second payment account as the second priority payment account to use, etc.
using the data communication system, route the payment account preference criteria data set to at least the same or another financial account administrator system; col. 22 line 56 – col. 23 line 50 In a third example, the customer sends a text message or email to customize the policy. The customer customizes the policy by sending a text message to a particular phone number or an email to a particular email address that indicates to set a first payment account as the top priority account, to set a second payment account as the second priority payment account, etc…In some embodiments, the policy is customized for the customer, such as by financial transaction platform 575 or computer system 170. The customization of the policy can be based on input of the customer, such as preferences of the customer.
receive a confirmation message that a transaction associated with the payment account preference criteria data set is complete; col. 6 lines 43-50, Computer system 170 sends the payment authorization results to POS system 158, or to financial system 160, which relays the results to POS system 158. At this point, assuming that the purchase transaction was authorized and the consumer accepted the purchase transaction, the purchase transaction is complete and the consumer is free to walk out of the store with the purchased items.
receive, from the same or another transaction request processor associated with the authorized user, a funding modification request data set, the funding modification request data set comprising data representing at least: col. 19 line 45-col. 20 line 44, For example, the time limit can be a predefined amount of time or time period (e.g., “You have until 7:00 pm tonight to change the account used for this purchase” or “You have 60 minutes left to change the account used for this purchase”)… Step 660 includes receiving selection information indicating a selection of a second payment account. Step 660 can occur after step 645 or 655. After the consumer uses his computing device to select the payment account to use for the payment, the computing device can send selection information to computer system 170 and/or financial transaction platform 575, where the selection information indicates a selection of a first payment account to use for the payment.
a transaction identifier associated with at least one of the completed transactions; and col. 20 lines 19-44, At step 665 computer system 170 and/or financial transaction platform 575 causes funds to be transferred from the second payment account to an account associated with the payee. Computer system 170 and/or financial transaction platform 575 sends the transaction information and the second payment account information to financial system 160. This is done to cause the funds for the payment to come from the second payment account rather than the first payment account. Financial system 160 can authorize the payment using the second payment account, and can send a payment authorization to computer system 170 and/or financial transaction platform 575.
at least one alternative transaction payment funding source identifier associated with an account to be used in place of at least one transaction fund source account of the payment account preference criteria data set in satisfying the at least one of the completed transactions; and col. 19 line 45-col. 20 line 44, Computer system 170 and/or financial transaction platform 575 sends or causes to be sent the listing of payment accounts to the consumer's computing device… At step 665 computer system 170 and/or financial transaction platform 575 causes funds to be transferred from the second payment account to an account associated with the payee. Computer system 170 and/or financial transaction platform 575 sends the transaction information and the second payment account information to financial system 160. This is done to cause the funds for the payment to come from the second payment account rather than the first payment account. Financial system 160 can authorize the payment using the second payment account, and can send a payment authorization to computer system 170 and/or financial transaction platform 575.
modify at least one transaction fund source of the at least one of the completed transactions with the at least one alternative transaction payment funding source in response to receiving the funding modification request data set. col. 19 line 45-col. 20 line 44 For example, the time limit can be a predefined amount of time or time period (e.g., “You have until 7:00 pm tonight to change the account used for this purchase” or “You have 60 minutes left to change the account used for this purchase”)… Step 660 includes receiving selection information indicating a selection of a second payment account. …Step 660 includes receiving selection information indicating a selection of a second payment account. Step 660 can occur after step 645 or 655. After the consumer uses his computing device to select the payment account to use for the payment, the computing device can send selection information to computer system 170 and/or financial transaction platform 575, where the selection information indicates a selection of a first payment account to use for the payment.  At step 665 computer system 170 and/or financial transaction platform 575 causes funds to be transferred from the second payment account to an account associated with the payee.
Borovsky does not expressly disclose the following, Lafeer, however, discloses:
receive from the one or more input devices signals representing one or more payment account preference criteria, the one or more payment account preference criteria identifying an initial payment account that is different from a default payment account associated with the at least one authorized user;  0053-0056], [0074] wherein the Examiner is interpreting the multi-card account number to be akin to the payment account preference identifier, as it would be used to lookup the account preferences of the user,  In an exemplary embodiment, multi-account card 410 may be associated with each financial service account such that, after identifying multi-account card 410, server 111 may configure and/or control any of financial service accounts… In one embodiment, server 131, which may be connected to a POS device, may receive information about a transaction. For example, server 131 may receive information that includes information identifying the transaction (e.g., purchase amount) and information identifying multi-account card 410 (e.g., a multi-card account number)... For example, user 101 may indicate that a credit card account should be used as a default account for each transaction. In these embodiments, client device 120 may indicate a default financial service account that will be used for the transaction if user 101 does not select another financial service account within a particular period of time.  In some embodiments, default accounts may be designated for certain kinds of transactions. For example, user 101 may establish preferences associated with a profile of user 101 that designate default accounts based on transaction type (e.g., designate a default account for types of transactions such as restaurant purchases, supermarket purchases, entertainment purchases, travel purchases, gas purchases, retail sales purchases, online purchases, etc.). User 101 may further or in the alternative designate default accounts based on when the purchase is made (e.g., use a default account associated with business expenses for purchases made during certain days and/or times).
using the one or more payment account preference criteria, generate a payment account preference criteria data set, the payment account preference criteria data set comprising data configured for use by one or more financial account administrator system processors in identifying one or more of a plurality of accounts associated with the same or another authorized user of the controller as preferred transaction fund source accounts to be applied in satisfaction of one or more future payment transactions, the payment account preference criteria data set including an initial preferred transaction fund source account that is different from a default payment funding source account associated with the authorized user; and 0052-0056], [0074], [0086] wherein the Examiner is interpreting the multi-card account number to be akin to the payment account preference identifier, as it would be used to lookup the account preferences of the user,  In an exemplary embodiment, a customer (e.g., user 101) may use multi-account card 410 at a POS terminal to conduct a financial transaction using one or more of the financial service accounts associated with the multi-account card 410… In one embodiment, server 131, which may be connected to a POS device, may receive information about a transaction. For example, server 131 may receive information that includes information identifying the transaction (e.g., purchase amount) and information identifying multi-account card 410 (e.g., a multi-card account number)... For example, user 101 may indicate that a credit card account should be used as a default account for each transaction. In these embodiments, client device 120 may indicate a default financial service account that will be used for the transaction if user 101 does not select another financial service account within a particular period of time.  In some embodiments, default accounts may be designated for certain kinds of transactions. For example, user 101 may establish preferences associated with a profile of user 101 that designate default accounts based on transaction type (e.g., designate a default account for types of transactions such as restaurant purchases, supermarket purchases, entertainment purchases, travel purchases, gas purchases, retail sales purchases, online purchases, etc.). User 101 may further or in the alternative designate default accounts based on when the purchase is made (e.g., use a default account associated with business expenses for purchases made during certain days and/or times)… In some embodiments, financial service accounts 960 may only correspond to those financial service accounts for which the transaction was previously determined to be authorized and a pending transaction was generated. Interface 920 may list financial service accounts 960 and prompt user 101 to select a financial service account 960 to fund the selected transaction 940 (in this case “Transaction #1”).
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Borovsky with the ability to link multiple accounts to a multi-account card number and use account preferences to identify preferred accounts to complete a transaction different than a default account as taught by Lafeer, doing so give the user the ability to choose which should be used based on the different types of transactions [Lafeer, 0074].
Borovsky does not expressly disclose the following, Calman, however, discloses:
route, to the transaction request processor, a set of one or more completed transactions, each completed transaction including data representing a notification of at least one benefit associated with at least one of the plurality of accounts; [0030], [0034], [0052-0053] At Event 310, an indication is received that a customer has completed a transaction with a merchant using a first payment type… At Event 420, in response to the receipt of the indication, a payment type change notification is generated and communicated to the customer. The notification is configured to offer the customer an opportunity to automatically change payment type for the completed transaction from the first payment type to one or more second payment types. In addition the notification may include the advantages associated with each second payment type… In still further embodiments of the invention, the change payment type notification 28 may be posted or otherwise accessible via a mobile or online banking application… In specific embodiments of the invention an optimal payment type may be determined based on (1) the merchant associated with the transaction, (2) the transaction amount, (3) the type of products and/or services included in the transaction or (4) any other attribute associated with the transaction. The optimal payment type may define optimal in terms of the best price or the transaction, warranty protection afforded the products or services in the transaction, the best interest rate, the best cash-back incentive, the best loyalty rewards points or reward or the like. In such embodiments of the invention, the customer may be notified of an option to change payment type to the optimal payment type and the notification may provide indications as to why the optimal payment type is optimal.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Borovsky with the ability to, after completing a transaction, display optimal payment options with the benefits associated with the different payments types that a customer can select to change their payment method as taught by Calman, doing so provides the customer with information related to the advantages and benefits of the different payment methods so that a customer can select the payment method based on the best benefit [Calman, 0030, 0053-0054].

As per claim 21, Borovsky discloses:
wherein the stored, machine-readable data representing instructions configured to cause the at least one processor to display the graphical user interface adapted to receive from the one or more input and output devices input representing one or more payment account preference criteria are associated with a virtual wallet application.  col. 3 lines 15-19, col. 23 lines 14-23 The terms “payment object” or “proxy object” here refers to any object that can be used to make an electronic payment, such as a mobile device via a digital wallet application, an object containing an optical code such as a quick response (QR) code, etc… The customer customizes the policy by setting a first payment account as the top priority account to use, setting a second payment account as the second priority payment account to use, etc. In a second example, the customer installs an application on his mobile device, and uses the application to customize the policy. The customer uses the application to customize the policy by setting the first payment account as the top priority account, setting the second payment account as the second priority payment account to use, etc.

As per claim 22, Borovsky discloses:
wherein the stored, machine-readable data representing instructions configured to cause the at least one processor to: display the graphical user interface adapted to receive from the one or more input and output devices input representing one or more payment account preference criteria are associated with a merchant transaction application.  col. 11 lines 13-20, col. 23 lines 15-50, In a second example, the customer installs an application on his mobile device, and uses the application to customize the policy. The customer uses the application to customize the policy… The customization can include multiple levels of customization and customization that includes conditionals, among other types…As a second example, the customer may customize the policy such that: if the payee is a grocer, use a first payment account; if the payee is a gas station, use a second payment account, unless the payee is Exxon, in which case use a third payment account.… Examples of sales systems include point-of-sale (POS) systems, cash registers, computer systems running sales applications including mobile devices running sales applications, cloud based POS systems, checkout registers, computer systems running internet based applications such as a web browser, and the like.

As per claim 23, Borovsky discloses:
wherein the at least one identified preferred transaction payment funding source reference is associated with one of a currency debit account, a currency credit account, and a non-currency value account. col. 24 lines 49-55, In some embodiments, the policy can be based on an incentive program associated with the payment account. The policy can select a payment account based on, for example, obtaining points for a frequent flyer program.

As per claim 24, Borovsky discloses:
wherein at least of the at least one currency debit account and at least one currency credit account comprises a gift account. see Abstract, The proxy card is associated with multiple financial accounts, such as accounts associated with credit cards, debit cards, and pre-paid gift cards.

As per claim 25, Borovsky discloses:
wherein the at least one non-currency value account comprises at least one of a loyalty points account, a rewards points account, and a gift account. see Abstract, The proxy card is associated with multiple financial accounts, such as accounts associated with credit cards, debit cards, and pre-paid gift cards.

As per claim 27, Borovsky discloses:
wherein the payment account preference criteria data set comprises a preference established by an authorized user of the transaction controller.   col. 23 lines 14-44, col. 27 lines 9-38, In some embodiments, the policy is customized for the customer, such as by financial transaction platform 575 or computer system 170. The customization of the policy can be based on input of the customer, such as preferences of the customer. For example: the customer may prefer to use a particular payment account at all times; the customer may prefer to use a payment account that is associated with an incentive program, such as a credit card associated with an American Airline's frequent flyer program; the customer may prefer to use pre-paid gift cards; the customer may prefer to use the account into which the customer's employer direct deposits the customer's paychecks, such as the customer's primary checking account; the customer may prefer to select the payment account to use for each transaction… The customer customizes the policy by setting a first payment account as the top priority account to use, setting a second payment account as the second priority payment account to use, etc. In a second example, the customer installs an application on his mobile device, and uses the application to customize the policy. The customer uses the application to customize the policy by setting the first payment account as the top priority account, setting the second payment account as the second priority payment account to use, etc. In a third example, the customer sends a text message or email to customize the policy. The customer customizes the policy by sending a text message to a particular phone number or an email to a particular email address that indicates to set a first payment account as the top priority account, to set a second payment account as the second priority payment account, etc.

As per claim 28, Borovsky discloses:
wherein the preference is associated with at least one of an account balance, an interest rate, or a non-cash award. col. 24 lines 49-55, In some embodiments, the policy can be based on an incentive program associated with the payment account. The policy can select a payment account based on, for example, obtaining points for a frequent flyer program.

As per claim 29, Borovsky discloses:
wherein the wherein the payment account preference criteria data set comprises data representing one or more criteria to be applied by the same or another financial account administrator. col. 23 lines 14-44, col. 27 lines 9-38, In some embodiments, the policy is customized for the customer, such as by financial transaction platform 575 or computer system 170. The customization of the policy can be based on input of the customer, such as preferences of the customer. For example: the customer may prefer to use a particular payment account at all times; the customer may prefer to use a payment account that is associated with an incentive program, such as a credit card associated with an American Airline's frequent flyer program; the customer may prefer to use pre-paid gift cards; the customer may prefer to use the account into which the customer's employer direct deposits the customer's paychecks, such as the customer's primary checking account; the customer may prefer to select the payment account to use for each transaction… The customer customizes the policy by setting a first payment account as the top priority account to use, setting a second payment account as the second priority payment account to use, etc. In a second example, the customer installs an application on his mobile device, and uses the application to customize the policy. The customer uses the application to customize the policy by setting the first payment account as the top priority account, setting the second payment account as the second priority payment account to use, etc. In a third example, the customer sends a text message or email to customize the policy. The customer customizes the policy by sending a text message to a particular phone number or an email to a particular email address that indicates to set a first payment account as the top priority account, to set a second payment account as the second priority payment account, etc.

As per claim 30, Borovsky discloses:
wherein the one or more criteria are associated with at least one of an account balance, an interest rate, or a non-cash award. col. 24 lines 49-55, In some embodiments, the policy can be based on an incentive program associated with the payment account. The policy can select a payment account based on, for example, obtaining points for a frequent flyer program.


Claims 2-4, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Borovsky in view of Calman in view of Lafeer in view of Krishnaiah, et al. (US Patent Application Publication 20160071094).

As per claim 2, Borovsky does not expressly disclose the following, Krishnaiah, however, discloses:
wherein the transaction request data set is formatted in accordance with a payment protocol, and the at least two preferred transaction payment funding source references are formatted as a payment account in accordance with the payment protocol. see fig. 8, PAN, [0017], [0022] In an embodiment, hybrid dynamic wallet tokens may be morphed with additional information based on the types of transactions to be performed and may be communicated over industry payment networks. This can be done using discretionary fields in the track 1 and 2 data sent to a terminal In addition more information can be relayed between parties using ISO 8583 Bitmap 2 or 3… ISO8583 transaction messages and/or any other relevant data transmission protocol also may be used to relay additional information to various parties of card transactions. ISO 8583 messages and/or any other relevant data transmission protocol may include a 4-digit message type indicator indicating version of message, message class, message function, and message origin ISO 8583 messages also may include a bitmap that indicates or maps the position and presence of data within the message. Various data elements are designated to carry particular types of information. Certain data elements may be available to carry additional information about the transaction, the merchant, and/or the user.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Borovsky with the ability to format messages according to specific payment protocols as taught by Krishnaiah doing so allows the system to interact with various parties of card transactions [Krishnaiah, 0022].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Borovsky does not expressly disclose the following, Krishnaiah, however, discloses:
wherein the payment protocol is one of Interac, Visa, Eurocard, and MasterCard. [0022], [0045] ISO8583 transaction messages and/or any other relevant data transmission protocol also may be used to relay additional information to various parties of card transactions… Payment network 172 may be operated by payment card service providers or card associations, such as DISCOVER, VISA, MASTERCARD, AMERICAN EXPRESS, RuPAY, China Union Pay, etc. The payment card service providers may provide services, standards, rules, and/or policies for issuing various payment cards.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Borovsky with the ability to format messages according to specific payment protocols as taught by Krishnaiah doing so allows the system to interact with various parties of card transactions [Krishnaiah, 0022].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 

As per claim 4, Borovsky does not expressly disclose the following, Krishnaiah, however, discloses:
wherein the transaction request data set is formatted in accordance with at least one payment protocol, and data representing the at least two preferred transaction payment funding source references are stored in a field designated by the protocol as a discretionary field. [0022-0026], [0040] ISO8583 transaction messages and/or any other relevant data transmission protocol also may be used to relay additional information to various parties of card transactions… Discretionary fields may be used in scenarios where deep integration is lacking, e.g., deep integration on the Point of Sale system (POS) or other intermediary systems and are at liberty to only send the track 1 and track 2 data via industry standard rails. In this case, the discretionary fields may be set up in such a way that they map to relevant actions on the paypal server that can be taken when we receive it from intermediary systems such as payment networks thru a direct integration or API calls….In another example, if the transaction is related to a user's payment, a user's payment preference, such as preferred funding source, a preferred percentage for tips, and the like, the dynamic wallet token may include these user preferences to customize the transaction… Payment provider server 170 also maintains a plurality of user accounts 180, each of which may include account information 185 associated with consumers, merchants, and funding sources, such as credit card companies. For example, account information 185 may include private financial information of users of devices such as account numbers, passwords, device identifiers, user names, phone numbers, credit card information, bank information, or other financial information which may be used to facilitate online transactions by user 105.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Borovsky with the ability to format messages according to specific payment protocols and use the discretionary filed to identify a preferred funding source as taught by Krishnaiah doing so allows the system to interact with various parties of card transactions and the discretionary field to provide relevant data related to the accounts to the server [Krishnaiah, 0022-0026].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, Borovsky does not expressly disclose the following, Krishnaiah, however, discloses:
wherein the transaction payment processor is a processor of a trusted platform. [0027] A secure mechanism may be provided for retrieving tokens, storing tokens in mobile apps and deciphering the stateless tokens in the backend to complete appropriate transactions and services. For example, symmetric encryption techniques may be used to store and/or communicate the tokens over existing secure channels such as SSL to add multiple layers of security.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Borovsky with the ability use encryption techniques as taught by Krishnaiah doing so adds a secure mechanism to the system making the system more secure [Krishnaiah, 0027].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16, Borovsky does not expressly disclose the following, Krishnaiah, however, discloses:
wherein the trusted platform is a trusted merchant system. [0027], [0039-0040] Merchant server 140 may be maintained, for example, by a merchant or seller offering various products and/or services…Accordingly, merchant server 140 also may include a marketplace application 150 which may be configured to serve information over network 360 to browser 115 of user device 110… Merchant server 140 also may include a checkout application 155 which may be configured to facilitate the purchase by user 105 of goods or services online or at a physical POS or store front. Checkout application 155 may be configured to accept payment information from or on behalf of user 105 through payment provider server 170 over network 160… A secure mechanism may be provided for retrieving tokens, storing tokens in mobile apps and deciphering the stateless tokens in the backend to complete appropriate transactions and services. For example, symmetric encryption techniques may be used to store and/or communicate the tokens over existing secure channels such as SSL to add multiple layers of security.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Borovsky with the ability use encryption techniques for communicating with a merchant server as taught by Krishnaiah doing so adds a secure mechanism to the system making the system more secure [Krishnaiah, 0027].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Borovsky in view of Calman in view of Lafeer in view of Nair (US Patent Application Publication 20160189291), “Nair”.
As per claim 8, Borovsky does not expressly disclose the following, Nair, however discloses:
wherein the currency credit account is a line of credit adapted to automatically create a loan to satisfy the transaction. [0040-0042], [0048] Method 200 begins at block 202 when request processor module 140 of multi-lender servicing system 130 determines a credit allowance 108 for a payment account 106 of a user… In an example, a request processor module 140 of a payment processor 130 receives a user request to provide a credit allowance 108 for a payment account 106. For example, a user may request a credit allowance 108 for a payment account 106 when creating the payment account 106, after creating the payment account 106, or as part of a transaction… For example, the user may accept a first lender's bid to provide a $200 line of credit from a $1000 credit allowance 108 under a first set of terms and condition, thus allowing the user to complete a first transaction.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Borovsky with the ability to create a loan to satisfy a transaction as taught by Nair, doing so allows the user to accept the loans with the most favorable terms to pay for the transaction [Nair, 0003, 0046].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 26, Borovsky does not expressly disclose the following, Nair, however discloses:
wherein the currency credit account is a line of credit adapted to automatically create a loan to satisfy the transaction. [0040-0042], [0048] Method 200 begins at block 202 when request processor module 140 of multi-lender servicing system 130 determines a credit allowance 108 for a payment account 106 of a user… In an example, a request processor module 140 of a payment processor 130 receives a user request to provide a credit allowance 108 for a payment account 106. For example, a user may request a credit allowance 108 for a payment account 106 when creating the payment account 106, after creating the payment account 106, or as part of a transaction… For example, the user may accept a first lender's bid to provide a $200 line of credit from a $1000 credit allowance 108 under a first set of terms and condition, thus allowing the user to complete a first transaction.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Borovsky with the ability to create a loan to satisfy a transaction as taught by Nair, doing so allows the user to accept the loans with the most favorable terms to pay for the transaction [Nair, 0003, 0046].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Borovsky in view of Calman in view of Lafeer in view of Dessert, et al. (US Patent Application Publication 20120296725)

As per claim 18, Borovsky does not expressly disclose the following, Dessert, however discloses:
prior to generating at least one authorized transaction payment data set:  see fig. 9, blocks 959-965, which show the payment methods being send to the user prior to generating the authorization message, [0009] During or after the purchase transaction, a message may be generated by the central mobile payment controller which lists one or more preferred payment options that may be selected with the PCD to complete a purchase.
routing to the transaction request processor a transaction payment preference suggestion data set comprising data representing a notification of at least one benefit associated with association of at least one transaction payment preference suggestion funding source account with the at least one payment account preference identifier. [0070] In other words, prior to conducting any transactions, an operator of the PCD 100 may arrange a predetermined listing of the sequence of payment methods which should be displayed to an operator of the PCD 100 whenever the operator employs the PCD 100 for a transaction. The operator of the PCD 100 may also create an association with the predetermined order of payment methods for particular merchants. This means that an operator of a PCD 100 may have a first sequence of payment methods for a first merchant and a second different sequence of payment methods for a second merchant that are stored in a client profile of the central mobile payment controller 50. The central mobile payment controller 50 may also display payment options 218A that provide the operator of the PCD 100 with additional benefits such as credit cards affiliated with a current merchant which may award more loyalty points if the affiliated credit card is used for a purchase.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Borovsky with the ability to send a suggested payment method and benefit to the user during the transaction as taught by Dessert, so that a payment method can be selected during the transaction, as supposed to after the transaction, based on the benefits associated with payment method [0070].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694




/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694